Citation Nr: 0721750	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-28 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for right and left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and J. W. 


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  As demonstrated further below, despite the RO's 
consideration of the claim on the merits, the Board 
determined that the issue on appeal was properly 
characterized as whether new and material evidence had been 
received to reopen a claim of service connection for hearing 
loss.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

The issue of service connection for left ear hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

1.  An April 1999 RO decision denied a claim of service 
connection for hearing loss, and medical evidence received 
since is new and material.  

2.  Recent testing showed that the veteran's right ear had 
not manifested to a necessary degree of severity for the 
purposes of VA regulation.   


CONCLUSION OF LAW

1.  The RO's April 1999 decision is final; because new and 
material evidence has been received since, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.1103 (2006).

2.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a September 2004 letter the veteran was advised of the 
evidence necessary to substantiate a claim of service 
connection-particularly that the evidence should show he had 
an injury or disease in service, a current disability, and a 
relationship between the in-service disease or injury and a 
current disability.  The claims file also contains a March 
2006 letter that complied with Dingess, which told the 
veteran how VA determines a disability rating and effective 
date.  Even if the veteran had not been sent notification of 
Dingess, such an omission would not have prejudiced the 
veteran because given the denial below, any issue concerning 
a downstream element is rendered moot.  The September 2004 
letter also asked the veteran to submit any additional 
evidence that he thought would support his claim or pertained 
to the claim.  

The September 2004 letter told the veteran what evidence VA 
would obtain and what information and evidence he should 
provide.  The veteran was notified that VA was responsible 
for getting relevant records from a Federal agency and that 
VA would make efforts to get records not held by a Federal 
agency like private treatment and employment records.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

The RO issued the September 2004 letter prior to the rating 
decision on appeal.  See generally Mayfield v. Nicholson, 
20 Vet. App. 537, 541 (2006) (recognizing that a timing-of-
notice error, as determined in Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006), can be cured by a readjudication 
following notification, and a SSOC can constitute a 
readjudication).  

Importantly, the appellant has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication"). 

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
veteran's service medical records are in the claims file, and 
the RO obtained VA treatment records.  Additionally, the 
veteran underwent a recent VA examination in October 2004, 
which provided testing concerning the veteran's right ear.  
See 38 C.F.R. § 3.159(c)(4).  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Analysis 

For the reasons explained below, the veteran's claim of 
service connection for right and left ear hearing loss is 
reopened.  Further, the former issue is denied, and the 
latter issue is remanded.  At this juncture, it is noted that 
a July 2003 statement of the case addressed issues of service 
connection for left and right ear hearing loss, and 
entitlement to a rating in excess of 10 percent for tinnitus.  
The veteran specifically identified on his VA Form 9, 
however, that he disagreed with the decision concerning 
hearing loss.  The veteran noted that after service he had 
seen a physician in 1968 at VA in Oakland, California, and 
complained that he had ringing in the left ear.  The 
physician had told the veteran that the ringing would go 
away, but the veteran noted that the ringing never abated and 
eventually he lost his hearing.  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108; see Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served ninety days or more and certain 
chronic diseases, including sensorineural hearing loss, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are greater than 26 decibels; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require    in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The Court, in Hensley v. Brown, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the veteran's in- service exposure to loud noise and 
his current disability.  It is noted that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).

The veteran's service medical records contain a March 1966 
entrance examination that recorded hearing for the right ear 
as -5 at 500 hertz, -10 at 1000 hertz, -10 at 2000 hertz, and 
0 at 4000 hertz.  The left ear was -5 at 500 hertz, -5 at 
1000 hertz, 5 at 2000 hertz, and -5 at 4000 hertz.  During 
service, the veteran suffered an open wound of the right 
thigh from a grenade fragment.  At separation, the veteran's 
hearing was recorded for the right ear as -5 at 500 hertz, -5 
at 1000 hertz, -5 at 2000 hertz, and -5 at 4000 hertz.  The 
left ear was 15 at 500 hertz, 15 at 2000 hertz, -5 at 2000 
hertz, and 0 at 4000 hertz.  

The veteran's DD Form 214 shows that he received a National 
Defense Service Medal, a Purple Heart, a Vietnam Service 
Medal, and a CIB, among other things.  

A review of the record shows that in March 1995 the RO denied 
a claim of service connection for hearing loss because the 
veteran's service medical records had been negative of 
evidence for treatment or diagnosis of hearing loss, and a 
January 1969 VA examination contained no complaints of or 
diagnosis of hearing loss.  

In October 1998, the veteran again sought service connection 
for hearing loss, particularly deafness.  In February 1999, 
the RO sent the veteran a letter informing him that a claim 
of service connection for hearing loss had been denied in 
March 1995.  The RO asked the veteran to send in new and 
material evidence.  Thereafter, an April 1999 letter informed 
the veteran that his claim was denied because VA had not 
received new and material evidence.  The veteran did not 
appeal the determination letter.

In August 2004, the veteran filed a claim of service 
connection for hearing loss in the left ear.  Pursuant 
thereto, a May 2004 VA audiology report noted that the 
veteran sought evaluation for hearing loss left ear during 
the military, which worsened over time to total deafness on 
that side.  The assessment found very high frequency combined 
sensorineural hearing loss right ear and significant combined 
sensorineural hearing loss across frequencies left ear.  The 
veteran noted that the asymmetry was long-standing, however, 
he had not seen an ear specialist in many years.  

In October 2005, the veteran underwent a VA examination.  He 
reported a sudden loss of hearing bilaterally, left ear 
greater than right ear, following a grenade explosion in 
1967.  The veteran reported a sudden total hearing loss in 
1987 with no reported associated incidents.  

A July 2004 VA audiology report found that the veteran's 
hearing was essentially normal for the right ear, and he had 
profound hearing loss for the right ear.  Testing found 
puretone thresholds at the following frequencies for the 
right ear:  10, 500 hertz; 10, 1000 hertz; 15, 2000 hertz; 
20, 3000 hertz; 25, 4000 hertz.  The left ear had 105+ at all 
hertz.  Speech recognition scores were 96 percent right ear, 
and 0 percent left ear.  The examiner rendered a diagnosis of 
normal hearing right ear, profound sensorineural hearing loss 
left ear.  The examiner commented that the veteran's case 
history and claims file were reviewed, and found that the 
veteran's separation exam had revealed normal hearing 
sensitivity bilaterally.  In addition, the veteran reported a 
sudden hearing loss in the left ear in 1987, 19 years after 
the veteran was discharged from service.  It was the 
examiner's opinion that it was less likely as not that the 
veteran's hearing loss was service related.  

At the veteran's Board hearing, the veteran's friend 
testified that ever since the veteran had returned from the 
Army he had complained about hearing.  The veteran stated 
that he had been exposed to lots of gunfire during advance 
infantry training.  After he had been hit with a grenade he 
had ringing in the left ear.  

It is determined that since the last final denial in April 
1999, the veteran has submitted new and material evidence to 
reopen a claim of service connection for hearing loss.  
Particularly, the veteran's and his friend's testimony offers 
pertinent evidence concerning symptoms, and VA treatment 
records show that the veteran sought an evaluation for 
hearing problems.  Also, the evidence shows that the veteran 
currently suffers from profound hearing loss in the left ear.  
Thus, this evidence is new and material as to at least an 
element of service connection regarding whether a current 
disability is present.  

As such, the veteran's case will be considered on the merits.  
Notably, section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service, id., and competent 
medical evidence is still generally required to address the 
questions of either current disability or nexus to service, 
see Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (quoting 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995)).  

To the extent that the veteran was in combat, as is indicated 
by his DD Form 214 and his in-service grenade injury, he was 
undoubtedly exposed to loud noise.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  Recent testing for the right 
ear at an October 2004 VA examination, however, showed that 
it had not manifested to at least one of the thresholds for 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz of 40 
decibels or greater; or at least three of the frequencies 
were greater than 26 decibels; or speech recognition scores 
using the Maryland CNC Test was less than 94 percent.  Thus, 
despite conceded in-service noise exposure, any right ear 
hearing problems are not considered to a degree of severity 
as prescribed by VA regulation in order to contemplate 
service connection.  Thus, because a preponderance of the 
probative and competent evidence is against the claim, it 
must be denied.  38 U.S.C.A. § 5107(b)

Comparatively, the veteran's left ear physical examination 
met the requirements of 38 C.F.R. § 3.385.  The Board notes 
the October 2004 VA examiner's opinion regarding a nexus-for 
reasons explained below, however, a new VA examination is 
necessary.  


ORDER

As new and material evidence has been received, a claim of 
service connection for hearing loss is reopened.

Service connection for right ear hearing loss is denied.  


REMAND

As stated above, the veteran was exposed to loud noise during 
military service by virtue of his combat status.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

At the October 2004 VA examination, the examiner recounted 
that the veteran had suddenly lost hearing in the left year 
19 years after separation from service.  It does not appear 
that the examiner acknowledged the veteran's statement, which 
he had conveyed to other VA treatment providers, that since 
service with the grenade explosion, his hearing had worsened 
over time until the point of total deafness.  Thus, a VA 
examiner should take all of the veteran's statements into 
account prior to rendering a nexus opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 21 (1991) (holding that because 
the evidence before the BVA was inadequate, a remand was 
required for a contemporaneous and thorough examination).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should undergo a VA 
audiological examination.  The examiner 
should review the claims file, and with 
the assumption that the veteran was 
exposed to loud noise in service due to 
combat, and the veteran's report that his 
hearing had worsened since service until 
total loss in 1987, offer an opinion as to 
whether it is at least as likely as not 
that current left ear hearing loss is 
related to military service.

2.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


